DETAILED ACTION
This is a response to the Applicants' amendment on 3/13/22. In virtue of this filing, claims 1-9, 11-16, 21-25 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments, see remarks, filed on 3/13/22, with respect to independent claims 1, 11 and 12 have been fully considered and are persuasive.  Therefore, the Non-Final action mailed on 9/15/21 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16, 21-25 are rejected under 35 U.S.C. 102(1)as being anticipated by Chen et al (US Pub. No: 2015/0318618).
Regarding claim 1, Chen et al disclose, an apparatus comprising: a first layer(figure 12A-12B, 1220) including a patch antenna array(figures 8A-8E, paragraphs [0013, 0061]), scattering elements (102a, 103b), paragraph [0026, 0029)]; a coupling element(lumped element(1251-1252)) operatively connected to the patch antenna array(figures 8A-8E); a second layer(1230) comprising a substrate integrated waveguide (SIW) adapted to convey an electromagnetic wave (paragraphs [0033-0034]); and an aperture(1240) in a wall of the second layer (1230) enabling the electromagnetic wave conveyed by the second layer(1230) to reach the coupling element(1251 or 1252) vertically, wherein the coupling element(1251 or 1252) is adapted to feed the patch antenna array(paragraphs [0061, 0031]).



Regarding claim 2, Chen et al disclose wherein the second layer (figures 12A-12B, 1230) includes respective aperture (1240) located such that the respective one or more apertures are aligned with respective centers of the one or more patch antenna array (figures 8A-8E)).
Regarding claim 3, Chen et al disclose wherein the electromagnetic wave is transferred between the first layer (1220) and the second layer (1230) using nonconductive wave-guiding. Figures 12A-12B.
Regarding claim 4, Chen et al disclose wherein the first layer comprises a radio frequency (RF) chip that generates a signal for driving the patch antenna array. Paragraph [0063].
Regarding claim 5, Chen et al disclose in figure 1, wherein the patch antenna array(figures 8A-8E, 12A-12B)) comprises a transmission line (108 or 1222) adapted to receive the electromagnetic wave and to serially feed first and second patch antennas included in the patch antenna array. Paragraphs [0020-0021].
Regarding claim 6, Chen et al disclose wherein at least one the patch antenna comprises an element for receiving the electromagnetic wave. Paragraph [0020].
Regarding claim 7, Chen et al disclose wherein the first layer includes a substrate integrated waveguide (STW), wherein the SIW is adapted to receive the electromagnetic wave and to serially feed first and second patch antennas included in the patch antenna array arrays. Figures 5, paragraphs [0023].
Regarding claim 8, Chen et al disclose wherein the patch antenna array includes an element adapted to: receive the electromagnetic wave; and serially feed patch antennas included in the array, from the center of the array toward its edges. Figures 1, 11A-12B.
Regarding claim 9, Chen et al disclose wherein the second layer is shielded. Figures 11A-12B.
Regarding claim 11, Chen et al disclose a system comprising: a first portion(1220) (figures 12A-12B) including a patch antenna array(figures 8A-8E, paragraphs [0013, 0061]) ; a second portion (1230) comprising a substrate integrated waveguide (SIW) (paragraph[0020] and also figure 5, element (530)), paragraph[0034]) adapted to convey an electromagnetic wave (paragraphs [0033-0034]) and a coupling element (1251 or 1252) operatively connected to the patch antenna array(paths figures 8A8E); an aperture(1240), figure 12A) in a wall of the second portion(1230) enabling the electromagnetic wave conveyed by the second portion to reach the coupling element(1251), wherein the coupling element(1251) is adapted to feed the patch antenna array(figures 8A-8E, paragraphs[0013, 0061]).
Regarding claim 12, Chen et al disclose a method of feeding a patch antenna array (102a-102b), the method comprising guiding an electromagnetic wave, by a substrate integrated waveguide (paragraph [0020)]) in a first layer(figures 12A-12B, 1220) and  vertically through an aperture(1240) in a wall of the first layer(1220), to a coupling element(1251 or 1252) and from the coupling element(1251 or 1252) to a second layer(1230) including the patch antenna array(figures 8A-8E).Paragraphs [0013, 0061].
Regarding claim 13, Chen et al disclose wherein the aperture (figure 5, 540 or 1160 of figure 11B) is located such that the aperture is aligned with a center of the patch antenna array (1102).
Regarding claim 14, Chen et al disclose wherein the electromagnetic wave is transferred between the first layer and the second layer using nonconductive wave-guiding. Figures 1,5 and 11A- 11B.
Regarding claim 15, Chen et al disclose wherein the first layer (1110) comprises a patch antenna array (102a-102b, 1102) and a radio frequency (RF) chip (877) that generates a signal for driving the patch antenna array. Paragraph [0063].
Regarding claim 16, Chen et al disclose in figure 1, wherein the patch antenna array (102a-102b) comprises a transmission line (106) adapted to receive the electromagnetic wave and serially feed first and second patch antennas (102a-102b) included in the patch antenna array.
Regarding claim 21, Chen et al disclose in figure 1, comprising: a transmission line(108) connected to the coupling element(106) and adapted to receive the electromagnetic wave from the coupling element and to serially feed antennas in the patch antenna array(102s-102b).Paragraphs [0020-0021].
Regarding claim 22, Chen et al disclose in figure 1, wherein the coupling element (106) is in the size of the aperture.
Regarding claim 23, Chen et al disclose wherein the aperture is smaller than the coupling element. Figures 1,5 and 11A. Paragraphs [0021, 0027].
Regarding claim 24, Chen et al disclose wherein the coupling element covers the aperture. Figures 1, 5 and 11A. Paragraphs [0021, 0027].
Regarding claim 25, Chen et al disclose wherein the coupling element is located in the middle of the patch antenna array. Paragraphs [0021, 0027].

Citation of pertinent prior art

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Minh D A/

Primary Examiner

Art Unit 2844